UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



ESTATE OF JOHN BUONOCORE III, et al.,

        Plaintiffs,

                v.                                                Civil Action No. 06-727 (JMF)

GREAT SOCIALIST PEOPLE’S LIBYAN
ARAB JAMAHIRIYA, et al.,

        Defendants.


VICTOR SIMPSON, et al.,

        Plaintiffs,

                v.                                                Civil Action No. 08-529 (JMF)

GREAT SOCIALIST PEOPLE’S LIBYAN
ARAB JAMAHIRIYA, et al.,

        Defendants.


                                    MEMORANDUM OPINION

        In my earlier opinion, issued on January 29, 2013, 1 I indicated that my calculation of

punitive damages was guided both by Judge Collyer’s decision in Gates v. Syrian Arab Republic,

580 F. Supp. 2d 53 (D.D.C. 2008) (“Gates I”) and by Chief Judge Lamberth’s decision in Valore

v. Islamic Republic of Iran, 700 F. Supp. 2d 52 (D.D.C. 2010). Regrettably, that was not the

case.

        In Gates I, the court awarded each of the deceased victims’ families (consisting of two

family members) $150 million in punitive damages, for a total punitive damage award of $300

1
 See Buonocore v. Great Socialist People’s Libyan Arab Jamahiriya, No. 06-CIV-727, 2013 WL 35154 (D.D.C.
Jan. 29, 2013).
million. Gates I, 580 F. Supp. 2d at 75. That case involved the taped beheading of two American

civilian contractors by “al-Qaeda in Iraq.” Id. at 56.

       In Valore, the court applied a mean-terrorism-expenditures-times-five formula, and

awarded $1 billion in punitive damages, to be “apportioned among the plaintiffs in proportion to

their relative compensatory-damages awards.” Valore, 700 F. Supp. 2d at 90. That case involved

the murder of 241 American military servicemen in a bombing of the U.S. Marine barracks in

Beirut, Lebanon by Hezbollah, with the support of the Iranian government. Id. at 57, 75.

       In Buonocore and Simpson, I awarded each of the 26 plaintiffs, who successfully brought

a private federal cause of action pursuant to 28 U.S.C. § 1605A(c), $150 million in punitive

damages, for a total punitive damages award of $3,900,000,000 or $3.9 billion, an amount which

far exceeds the punitive damages awards in Gates I or Valore. I have now concluded that my

opinion was incorrect insofar as it did that.

       In awarding each plaintiff punitive damages, I ignored the fundamental difference

between an award of punitive damages and an award of compensatory damages. As I noted in

my earlier opinion, although the purpose of punitive damages is to punish outrageous conduct

and deter its future occurrence, it must be predicated on the individualized and particular harm

suffered by the person who was injured or killed. Buonocore, 2013 WL 35154, at *30. That is

not to say, however, that an award of punitive damages is designed to be particularized per

victim. Rather, the court must arrive at a number that will serve the interest of deterrence. In

other words, the court must find that the amount of punitive damages awarded is at least great

enough to grab the tortfeasor’s attention in order to convince him that the expense associated

with the continuation of his behavior will outweigh any perceived benefit. In cases involving

terrorism, one way of calculating that amount has been to ascertain the amount of money that the



                                                  2
defendant spends aiding and abetting terrorist groups to perpetrate their outrageous conduct. The

court then takes that figure and applies a multiplier, depending upon the egregiousness of the

incident or, as in Valore, an increase in the funding of terrorism. See Valore, 700 F. Supp. 2d at

89-90) (“Although this level of punitive damages is significantly higher than any previously

rendered against Iran, the award is justified by the continuing need to punish and deter Iran from

its increasing support of terrorism . . .”).

         My error was to mistakenly combine, in one punitive damage award, the goals of

deterrence and compensation. They must be kept separate, lest obvious inequities arise. As I

noted above, as my opinion currently stands, the 26 plaintiffs would receive $3.9 billion in

punitive damages when the 241 plaintiffs in Valore only received $1 billion. That result cannot

be justified by any reason that I can see. Accordingly, I will vacate my previous individualized

award of punitive damages in favor of a comprehensive award to all plaintiffs of an amount that I

hope will deter Syria from continuing to sponsor terrorist activities. Following Valore, I shall

take the figure of $600 million, the average amount of Syria’s annual expenditures on terrorism, 2

and apply a multiplier of five, to arrive at a total punitive damage award of $3 billion. While that

is greater than the $1 billion awarded in Valore, the amount spent by Syria to support terrorist

activities in this case is greater than the amount spent by Iran in Valore.

        Finally, I note that my earlier damages calculation erroneously awarded prejudgment

interest on a subtotal that included the punitive damage award. An amended chart is attached
                                                                                               Digitally signed by John M. Facciola
and an amended judgment will also be separately issued.                                        DN: c=US, st=DC, l=Washington,
                                                                                               email=john_m._facciola@dcd.usco
                                                                                               urts.gov, o=United States District
                                                                                               Court for the District of Columbia,
                                                                                               cn=John M. Facciola
                                                                                               Date: 2013.02.12 11:24:08 -05'00'
                                                                     JOHN M FACCIOLA
                                                                       HN M. FACCI
                                                                     U.S. MAGISTRATE JUDGE

2
  According to the testimony of Dr. Marius Deeb, Syria spends between $500 and $700 billion annually on
terrorism-related expenditures. Buonocore, 2013 WL 35154, at *30.

                                                       3
                                                                                        Subtotal A                       Total Award
                       Compensatory Damages
                                                          Total Comp.   Prejudgment      (Comp.      Punitive Damages   (Subtotal A +
  Plaintiff
                                                           Damages        Interest      Damages +          Award      Punitive Damages
                                                                                         Interest                           Award
                               Pain &
               Economic                      Solatium
                              Suffering
Don Maland
              $2,344,959.00 $1,000,000.00                $3,344,959.00 $19,070,390.30 $22,415,349.30 $115,384,615.38     $137,799,964.68
(estate of)
Einar
Maland                                      $5,000,000.00 $5,000,000.00 $28,506,164.49 $33,506,164.49 $115,384,615.38    $148,890,779.88
(estate of)
Jane Maland                                 $2,500,000.00 $2,500,000.00 $14,253,082.25 $16,753,082.25 $115,384,615.38    $132,137,697.63
Mark
                                            $2,500,000.00 $2,500,000.00 $14,253,082.25 $16,753,082.25 $115,384,615.38    $132,137,697.63
Maland
Ellen
                                            $2,500,000.00 $2,500,000.00 $14,253,082.25 $16,753,082.25 $115,384,615.38    $132,137,697.63
Maland
Tim Maland                                  $2,500,000.00 $2,500,000.00 $14,253,082.25 $16,753,082.25 $115,384,615.38    $132,137,697.63
Grace
Maland                                      $5,000,000.00 $5,000,000.00 $28,506,164.49 $33,506,164.49 $115,384,615.38    $148,890,779.88
(estate of)
John
Buonocore, $2,388,125.00                                 $2,388,125.00 $13,615,256.82 $16,003,381.82 $115,384,615.38     $131,387,997.20
III (estate of)
John
Buonocore,                                  $5,000,000.00 $5,000,000.00 $28,506,164.49 $33,506,164.49 $115,384,615.38    $148,890,779.88
Jr.
Cecile
                                            $5,000,000.00 $5,000,000.00 $28,506,164.49 $33,506,164.49 $115,384,615.38    $148,890,779.88
Buonocore
Todd
                                            $2,500,000.00 $2,500,000.00 $14,253,082.25 $16,753,082.25 $115,384,615.38    $132,137,697.63
Buonocore
Frederick
Gage (estate    $3,420,069.00                                 $3,420,069.00 $19,498,609.90 $22,918,678.90 $115,384,615.38     $138,303,294.28
of)
Nancy Gage                                      $2,500,000.00 $2,500,000.00 $14,253,082.25 $16,753,082.25 $115,384,615.38     $132,137,697.63
Charles
Shinn (estate                   $1,000,000.00 $4,000,000.00 $5,000,000.00 $28,506,164.49 $33,506,164.49 $115,384,615.38       $148,890,779.88
of)
Jeanne
Shinn (estate                   $1,000,000.00 $4,000,000.00 $5,000,000.00 $28,506,164.49 $33,506,164.49 $115,384,615.38       $148,890,779.88
of)
Michael
Sweis (estate                   $1,000,000.00 $2,500,000.00 $3,500,000.00 $19,954,315.15 $23,454,315.15 $115,384,615.38       $138,838,930.53
of)
Aida Sweis
                                                $4,000,000.00 $4,000,000.00 $22,804,931.60 $26,804,931.60 $115,384,615.38     $142,189,546.98
(estate of)
Jeanette
                                $1,000,000.00 $1,250,000.00 $2,250,000.00 $12,827,774.02 $15,077,774.02 $115,384,615.38       $130,462,389.41
Sweis
Juliet Sweis                    $1,000,000.00 $1,250,000.00 $2,250,000.00 $12,827,774.02 $15,077,774.02 $115,384,615.38       $130,462,389.41

Sayel Sweis                                     $1,250,000.00 $1,250,000.00   $7,126,541.12   $8,376,541.12 $115,384,615.38   $123,761,156.51

Saied Sweis                      $250,000.00 $1,250,000.00 $1,500,000.00      $8,551,849.35 $10,051,849.35 $115,384,615.38    $125,436,464.73
Natasha
Simpson         $1,291,125.00                                 $1,291,125.00   $8,652,129.33 $12,911,256.70 $115,384,615.38    $128,295,872.09
(estate of)
Antonia
Daniela                                         $5,000,000.00 $5,000,000.00 $28,506,164.49 $33,506,164.49 $115,384,615.38     $148,890,779.88
Simpson
Victor
                                $1,000,000.00 $5,000,000.00 $6,000,000.00 $34,207,397.39 $40,207,397.39 $115,384,615.38       $155,592,012.78
Simpson
Michael
                                $1,000,000.00 $2,500,000.00 $3,500,000.00 $19,954,315.15 $23,454,315.15 $115,384,615.38       $138,838,930.53
Simpson
Elena
Tommarello                      $1,000,000.00                 $1,000,000.00   $5,701,232.90   $6,701,232.90 $115,384,615.38   $122,085,848.28
(estate of)